Citation Nr: 0024034	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  99-05 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as due to exposure to ionizing 
radiation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1944 to 
August 1946, and died in December 1997.  The appellant is the 
veteran's widow.  

This matter arises from an October 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought.  The 
appellant filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died on 
December [redacted], 1997, of myelodysplasia of one-year's 
duration.  

2.  The appellant contends that the veteran served on board 
U.S.S. Starlight, AP-175, in the vicinity of Hiroshima or 
Nagasaki, Japan, shortly after those cities were destroyed by 
atomic bombs at the close of World War II.  

3.  The appellant has presented medical evidence to the 
effect that, before his death, the veteran also suffered from 
prostate cancer and leukemia, which were linked to exposure 
to ionizing radiation during his active service.  


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death, claimed as due to exposure to ionizing 
radiation, is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in substance, that the veteran was 
exposed to ionizing radiation in the vicinity of Hiroshima or 
Nagasaki, Japan, shortly after the Japanese surrender in 
1945, and that he subsequently developed various forms of 
cancer from which he died as a result of such exposure.  The 
law provides that benefits arising from the death of a 
veteran may be granted to a spouse of a veteran who dies from 
a service-connected disability.  See 38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1999).  A service-connected 
disability is one that was incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  However, the Board observes 
that at the time of his death, the veteran was not service 
connected for any disabilities.  

For claims based on the chronic effects of exposure to 
radiation, service connection may be established by 
presumption of certain cancers and diseases specified by 
statute, if they become manifest in a radiation-exposed 
veteran at any time after discharge from service.  See 
38 U.S.C.A. § 1112(c) (West 1991); 38 C.F.R. §§ 3.309(d), 
3.311(b)(2) (1999).  If a claim is based upon a disease other 
than one of those diseases specified by statute and 
regulation, VA shall nevertheless consider the claim under 
38 C.F.R. § 3.311, provided that the claimant has provided 
competent medical evidence that the claimed condition was a 
radiogenic disease.  See 38 C.F.R. § 3.311(b)(4) (1999).  A 
presumption of service connection is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. § 1113 
(West 1991); 38 C.F.R. § 3.307(d) (1999).  

However, an individual who submits a claim for VA benefits 
has the burden of first "submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  See 38 U.S.C.A. § 5107(a) (West 
1991); Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  If the evidence presented by the 
appellant fails to meet this threshold level of sufficiency, 
no further legal analysis need be made as to the merits of 
the claim.  See Boek v. Brown, 6 Vet. App. 14, 17 (1993).  

To establish that a claim for service connection is well 
grounded, the appellant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of a 
disease or injury in service.  Second, there must be 
competent (i.e. medical) evidence of a disability at the time 
of the veteran's death.  Third, there must be evidence of a 
nexus or link, as shown through the medical evidence, between 
the injury or disease listed on the death certificate as the 
direct or contributory cause of death and the in-service 
injury or disease.  See Epps v. Gober, 126 F.3d 1464 (1997).  
Lay or medical evidence, as appropriate, may be used to 
substantiate the service incurrence.  See Caluza v. Brown, 6 
Vet. App. 498, 506 (1995); Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  For disorders subject to presumptive service 
connection, the nexus requirement may be satisfied by 
evidence of a manifestation of the disease to the required 
extent within the prescribed time period, if any.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  Alternatively, a claim for service 
connection may be well grounded based on the application of 
the rule for chronicity and continuity of symptomatology, set 
forth in 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  

A review of the record shows that the veteran served on board 
U.S.S. Starlight, AP-175, in 1945 and 1946, at the close of 
World War II.  The appellant has submitted a roster, 
presumably compiled by the veteran prior to his death, 
showing ports of call and relevant dates of the voyages of 
Starlight, in addition to an annotated photocopy of a map of 
the coast of Japan.  However, there is no other 
documentation, such as a ship's log or other data, showing 
that Starlight was present in the vicinity of either Nagasaki 
or Hiroshima at any time from August 1945 through July 1946, 
and no other documentation showing that the veteran had been 
exposed to ionizing radiation during his active service.  
Likewise, the veteran's service medical records are negative 
for any indication of any type of cancer.  

The veteran's death certificate shows that he died on 
December [redacted], 1997, of myelodysplasia of a one-year duration.  
Contemporaneous clinical treatment records dating from 
January 1991 through January 1998 show that, in January 1991, 
the veteran was noted to have had a history of prostatism, 
and underwent surgery for excision of a bladder tumor 
diagnosed as a transitional cell carcinoma.  Treatment 
records dated in September 1997 show that the veteran had 
what was then characterized as non-small cell lung cancer, 
first diagnosed in 1995, and severe myelodysplastic syndrome, 
somewhat responsive to steroids.  The veteran experienced 
problems associated with chronic obstructive pulmonary 
disease (COPD), in addition to coughs and other symptoms 
associated with respiratory disorders, until his death in 
December 1997.  The records show that the veteran was 
admitted for treatment in early November 1997 for pneumonia, 
and that his secondary diagnoses at that time included 
squamous cell carcinoma of the lung, myelodysplasia with 
anemia and cytopenia, and steroid-induced diabetes mellitus.  

By December 1997, the records show that the veteran's illness 
was believed to have been evolving into an acute leukemic 
phase.  A treatment record dated in mid-December 1997 shows 
that the veteran advised his treating physician and 
oncologist, P.K., M.D., that he had been within 30 miles of 
Hiroshima on multiple occasions, less than two months 
following the detonation of the atomic bomb in 1945.  Dr. K 
observed that such exposure would "certainly account for the 
myelodysplasia."  

Following the veteran's death, Dr. K submitted a letter dated 
in January 1998 stating that he had initially seen the 
veteran in 1995 with newly diagnosed non-small cell lung 
cancer.  According to Dr. K, in August 1997, the veteran 
presented with apparent failure of marrow function, and a 
bone marrow biopsy showed findings consistent with a severe 
myelodysplasia.  Further testing including cytogenetics 
indicated that such represented a pre-leukemic state.  
Initially, the veteran's myelodysplasia was suspected to have 
been the result of his prior treatment for lung cancer.  
However, on investigation, Dr. K stated that there was no 
indication that the veteran's chemotherapy was associated 
with the myelodysplasia.  Dr. K stated that, after he became 
aware that the veteran had spent time in Japan in the 
proximity of nuclear blasts, he formed the opinion that the 
veteran's marrow problem was secondary to that exposure, and, 
near the end of the veteran's life, there was evidence of an 
evolving acute leukemia.  

The Board has evaluated the foregoing, and finds that the 
appellant's claim for service connection for the cause of the 
veteran's death, claimed as secondary to exposure to ionizing 
radiation, is well grounded.  As noted, the appellant has 
contended that the veteran served in the vicinity of either 
Hiroshima or Nagasaki shortly after the close of World War 
II, and within the period between August 1945 and July 1946.  
In addition, under 38 C.F.R. §§ 3.309(d), and 3.311(b)(2)(i) 
(1999), leukemia is listed among those diseases specific to 
radiation exposed veterans, as are any other cancers.  Of 
greatest significance, the December 1997 treatment note and 
the January 1998 letter signed by the veteran's treating 
oncologist establishes the required medical nexus between the 
veteran's diagnosed leukemia and other cancer and his active 
service.  Therefore, the Board finds that the appellant has 
fulfilled the requirement of submitting evidence sufficient 
to meet the requirements of establishing a well-grounded 
claim.  

When a claim is well grounded, VA has an obligation to assist 
the claimant in developing additional evidence in support of 
her claim.  See generally 38 U.S.C.A. § 5107(a); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  In this case, it does 
not appear that VA has fulfilled the obligation to assist the 
appellant in developing additional evidence, such as 
assistance in verifying the claimed exposure to ionizing 
radiation in the vicinity of either Hiroshima or Nagasaki.  
Accordingly, the Board finds that further development of the 
case is necessary in order to properly adjudicate the 
appellant's claim.  The additional development will be 
discussed in the REMAND portion of this decision.  


ORDER

The appellant's claim for service connection for the cause of 
the veteran's death, claimed as secondary to exposure to 
ionizing radiation, is well grounded; to that extent only, 
the appeal is granted.  


REMAND

As noted, the appellant contends that the veteran served on 
board U.S.S. Starlight, AP-175, and in the vicinity of 
Hiroshima or Nagasaki, Japan, on several occasions between 
August 1945 and July 1946.  She has submitted competent 
medical evidence linking the veteran's claimed exposure to 
ionizing radiation in service to the myelodysplasia listed as 
the cause of death on his death certificate.  In claims based 
on radiation exposure, certain statutory or regulatory 
provisions presume that such a relationship exists, provided 
other conditions are met, or otherwise require VA to obtain 
evidence of such a relationship.  For example, under 
38 C.F.R. § 3.309(d), a rebuttable presumption for service 
connection exists for a veteran who suffers from a chronic 
disease that has been positively associated with radiation 
exposure, provided that the disease manifests in a radiation-
exposed veteran during his lifetime.  The term "radiation-
exposed veteran" means a veteran who participated in a 
radiation-risk activity.  See 38 C.F.R. § 3.309(d)(3)(i) 
(1999).  The term "radiation-risk activity" means, in 
pertinent part, the occupation of Hiroshima or Nagasaki, 
Japan, by United States Forces during the period beginning on 
August 6 1945, and ending on July 1, 1946.  See 38 C.F.R. 
§ 3.309(d)(3)(ii)(B) (1999).  

Under 38 C.F.R. § 3.311(b), when it is determined that: (1) a 
veteran was exposed to ionizing radiation as a result of the 
occupation of Hiroshima or Nagasaki, Japan, during the period 
from September 1945 to July 1946; (2) the veteran 
subsequently developed a radiogenic disease; and (3) that 
disease first became manifest within the period specified in 
paragraph (b)(5) of that section (in this case anytime after 
exposure), the claim will be referred to the Under Secretary 
for Benefits for an opinion as to whether it is at least as 
likely as not that a relationship exists between the disease 
and the radiation exposure.  If any of the foregoing three 
requirements have not been met, it shall not be determined 
that a disease has resulted from exposure to ionizing 
radiation.  See 38 C.F.R. § 3.311(b)(3) (1999).  

In the present case, while the appellant has presented a 
well-grounded claim for service connection, in that the 
veteran died from what has been characterized as a radiogenic 
disease under 38 C.F.R. §§ 3.309 and 3.311, and has presented 
competent medical evidence of a nexus between service and the 
cause of the veteran's death, it is unclear as to whether the 
veteran participated in the occupation of Hiroshima or 
Nagasaki, Japan, by United States forces, or whether he was 
actually present in the vicinity of those two cities.  As 
noted, the appellant has presented evidence compiled by the 
veteran suggesting that his ship docked in Sasebo, Japan, and 
in other areas in Japan during the period from August 1945 to 
July 1946.  In August 1999, a response was received from the 
National Personnel Records Center (NPRC) pursuant to a 
request by the RO for the veteran's service medical records 
(SMRs).  The statement indicates that all SMRs had been 
provided in March 1998.  However, there is no indication that 
the RO undertook to obtain the veteran's service personnel 
records or other pertinent data such as the ship's logs from 
U.S.S. Starlight, AP-175, or other unit records reflecting 
activities of the ship's complement while docked in Japan.  

The documents submitted by the appellant pertaining to the 
voyages of Starlight, and presumably compiled by the veteran 
at some time prior to his death, are considered to be 
credible evidence that the veteran was present within at 
least 30 miles of Nagasaki, Japan, in October 1945 and April 
1946.  However, such documents cannot be relied upon as a 
basis for determining that the veteran did or did not 
participate in the occupation of either Hiroshima or 
Nagasaki, Japan, or was otherwise present in the vicinity of 
either of those cities, during the period in question.  Such 
documents do not objectively show the veteran's whereabouts 
from August 1945 to July 1946, a fact which must be 
established before the appellant's claim is decided.  

Therefore this case is REMANDED for the following action:  

1.  The RO should contact all appropriate 
authorities, including the veteran's 
service department and the National 
Personnel Records Center, for 
verification of the veteran's duty 
stations in 1945 and 1946, and all 
information pertinent to duty stations 
and involving U.S.S. Starlight, AP-175, 
and its crew during that period.  

2.  If radiation exposure is verified, 
the RO should forward the claims file and 
any information obtained to the Under 
Secretary for Health for preparation of a 
radiation dose estimate based on verified 
radiation exposure.  

3.  Thereafter, the RO should undertake 
any indicated development, and if 
appropriate, forward the claims file to 
the Under Secretary for Benefits for 
action under 38 C.F.R. § 3.311.  If any 
additional medical opinions are sought, 
those opinions should be reconciled with 
the opinions and statements offered by 
Dr. K in December 1997 and in January 
1998, as discussed more fully above.  

4.  Upon completion of the foregoing, the 
RO should readjudicate the appellant's 
claim, taking into consideration all 
available evidence.  If the benefit 
sought is not granted, the appellant and 
her representative should be provided 
with a supplemental statement of the case 
and should be afforded an opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
information and development, and to ensure that all due 
process requirements have been met.  The Board does not 
intimate any opinion as to the merits of this case, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional evidence she desires to have 
considered in connection with her current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until she is notified.  


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals


 



